Exhibit 10.1

 

Silicon Valley Bank

 

Extension Agreement

 

Borrower:    eGain Communications Corporation Date:    October 27, 2005

 

This Extension Agreement is entered into between Silicon Valley Bank (“Silicon”)
and the borrower named above (“Borrower”).

 

The Parties agree to amend the Loan and Security Agreement between them, dated
October 29, 2004 (as otherwise amended, if at all, the “Loan Agreement”), as
follows, effective as of the date hereof. (Capitalized terms used but not
defined in this Amendment, shall have the meanings set forth in the Loan
Agreement.)

 

1. Extension—Revolving Line. The words “one year from the date of this
Agreement”, set forth in Section 4 of the Schedule are hereby amended to read
“January 27, 2006”.

 

2. Extension—Equipment Draw Period. The sentence in Section 2.1.6(a) of the Loan
Agreement, which presently reads as follows:

 

“Through October 29, 2005 (the “Equipment Availability End Date”), Bank will
make advances (“Equipment Advance” and, collectively, “Equipment Advances”) not
exceeding $750,000.”

 

is amended to read as follows:

 

“Through January 27, 2006 (the “Equipment Availability End Date”), Bank will
make advances (“Equipment Advance” and, collectively, “Equipment Advances”) not
exceeding $200,000, plus the unpaid principal balance of the Equipment Advances
outstanding at October 20, 2005.”

 

3. Fee. In consideration for Silicon entering into this Amendment, Borrower
shall concurrently pay Silicon a fee in the amount of $3,125 relating to the
extension in Section 1 above, and a fee of $2,000 relating to the amendment in
Section 2 above, which fees shall be non-refundable and in addition to all
interest and other fees payable to Silicon under the Loan Documents. Silicon is
authorized to charge said fees to Borrower’s loan account or any of Borrower’s
deposit accounts.

 

-1-



--------------------------------------------------------------------------------

Silicon Valley Bank   Extension Agreement

 

4. Representations True. Borrower represents and warrants to Silicon that all
representations and warranties set forth in the Loan Agreement, as amended
hereby, are true and correct.

 

5. General Provisions. This Amendment, the Loan Agreement, any prior written
amendments to the Loan Agreement signed by Silicon and Borrower, and the other
written documents and agreements between Silicon and Borrower set forth in full
all of the representations and agreements of the parties with respect to the
subject matter hereof and supersede all prior discussions, representations,
agreements and understandings between the parties with respect to the subject
hereof. Except as herein expressly amended, all of the terms and provisions of
the Loan Agreement, and all other documents and agreements between Silicon and
Borrower shall continue in full force and effect and the same are hereby
ratified and confirmed.

 

Borrower:       Silicon: EGAIN COMMUNICATIONS CORPORATION       SILICON VALLEY
BANK By   LOGO [g46327img_001.jpg]       By   LOGO [g46327img_003.jpg]    
President or Vice President       Title   Relationship Manager By   LOGO
[g46327img_002.jpg]                 Ass’t Secretary            

 

-2-